MEMORANDUM **
Kaleb Joram Kodongan, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of *566removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The agency denied Kodongan’s asylum application as time barred. Kodongan does not challenge this finding in his opening brief.
Substantial evidence supports the agency’s determination that the harm Kodongan suffered did not rise to the level of past persecution. See id. at 1016-18. Even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies in the context of withholding of removal, Kodongan failed to demonstrate that it was more likely than not that he will be persecuted if he returns to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179,1184-85 (9th Cir.2003).
Substantial evidence supports the agency’s denial of CAT relief because Kodongan failed to demonstrate that it is more likely than not that he will be tortured if he returns to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.